DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s amendment received on March 16, 2021 has been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 20-39 are rejected and claims 1-19 are cancelled.
	
Response to Amendments
Double Patenting
3.	Claim 20-39 of this application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 1, 7-12, 10, 14, 15, 13, 7&8, 9, and 17 respectively of copending Application No. 16/795,148.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of the current application are disclosed by the corresponding claims of the copending Application No. 16/795,148.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US Pub: 2019/0044723) and in further view of Fukumoto (US Pub: 2020/0128166) and Sugiyama (US Pub: 2020/0249428).
Regarding claim 20 (Currently amended), Prakash et al teaches: A computer-implemented method comprising: identifying an illumination sequence pattern to be used when capturing an image of a subject [fig. 6A: 610]; controlling, based on the illumination sequence pattern, an illumination source to illuminate the subject using a first representative wavelength [p0079]; capturing, based on the illumination sequence pattern, a first set of pixel values of the image of the subject while the subject is illuminated using the first representative wavelength [p0080]; controlling, based on the illumination sequence pattern, the illumination source to illuminate the subject using a second representative wavelength, wherein the second representative wavelength is different than the first representative wavelength; capturing, based on the illumination 
Prakash et al suggests an illumination mode using different wavelength of light in p0036 although does not specify applying light of different wavelengths separately.  In the same field of endeavor, Fukumoto discloses a rolling shutter exposing pixels with light of different wavelength bands for frames of a video: wherein the at least one second set of pixel values of the image of the subject is captured while the subject is illuminated using the second representative wavelength without being illuminated by the first representative wavelength [claims 1 and 3 (Although both light sources of different wavelengths are turned on M times in N frame, they are turned on alternating with each other as a rolling shutter scans through pixels row by row and frame by frame.  That is, two light sources of different wavelengths would be turned on alternatingly as the rolling shutter scans through different pixel areas in each frame/image.)].  
And Sugiyama, for a redundant teaching of illumination with different wavelengths, in the same field of endeavor, also discloses that generating an image with pixel areas irradiated from light sources of different wavelength bands separately [p0100, p0150, p0392, claim 5, figs. 7 and 15 (Different light sources of different wavelengths irradiate different pixel areas.)].  

Regarding claim 21 (New), the rationale applied to the rejection of claim 20 has been incorporated herein.  Fukumoto further teaches: The computer-implemented method of claim 20, wherein the image is captured using a rolling shutter that sequentially exposes sets of pixels of an image sensor [p0026, claim 11].

Regarding claim 22 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Fukumoto and Sugiyama further teaches: The computer-implemented method of claim 21, wherein the image is captured using the rolling shutter that exposes the sets of pixels of the image sensor in at least one of a row-wise manner or a column-wise manner [Fukumoto: p0015, p0059, p0068 (Rolling shutter scans through each row of a frame.); Sugiyama: p0229, p0260, fig. 25].

Regarding claim 23 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Claim 23 has been analyzed and rejected with regard to claims 20 and 21.  

Regarding claim 24 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 21, wherein the rolling shutter and the illumination source are synchronized during the capturing of the image, according to the illumination sequence pattern [p0079, p0080 (Firing an illuminator is coordinated with image capturing through camera operation/rolling shutter for a pre-configured illumination pattern.)].
Regarding claim 25 (New), the rationale applied to the rejection of claim 20 has been incorporated herein.  Prakash et al and Fukumoto further teaches: The computer-implemented method of claim 20, wherein the illumination source is configured to generate electromagnetic radiation at multiple wavelengths [Prakash: p0036 (Light is a type of electromagnetic radiation.); Fukumoto: p0015].

Regarding claim 26 (New), the rationale applied to the rejection of claim 20 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 20, wherein the biometric authentication system is configured to: receive data corresponding to the image; determine, based on the received data, the illumination sequence pattern by determining that the first set of pixel values of the image corresponds to the illumination using the first representative wavelength and the 
Regarding claim 27 (New), the rationale applied to the rejection of claim 26 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 26, wherein the biometric authentication process includes authenticating the subject based on comparing the image to a template image of the subject [p0035].

Regarding claim 28 (New), the rationale applied to the rejection of claim 27 has been incorporated herein.  Prakash et al further teaches: The computer-implemented 

Regarding claim 29 (New), the rationale applied to the rejection of claim 26 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 26, wherein the biometric authentication system is configured to: presenting, on a display device, information to the subject based on the authentication of the subject [p0030, p0031 (Any of the listed authentication application would incorporate a display device for notification purpose.)].

Claims 30-36 and 38 have been analyzed and rejected with regard to claims 20-26 and 29 respectively.

Regarding claim 37, the rationale applied to the rejection of claim 36 has been incorporated herein.  Claim 37 has been analyzed and rejected with regard to claims 27 and 28.

Claim 39 has been analyzed and rejected with regard to claim 30 and in accordance with Prakash et al’s further teaching on: A non-transitory computer-readable storage device coupled to at least one processors and storing programming instructions for execution by the at least one processor to perform operations [p0042].
.

Conclusion
6.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674